Citation Nr: 1433169	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  14-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Veteran presented testimony before the Board in June 2014; the transcript has been associated with the virtual record. 


FINDINGS OF FACT

1.  An April 2007 rating decision denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  An August 2011 rating decision determined that new and material evidence had been submitted to reopen the previously denied claim of service connection for bilateral hearing loss, but denied the underlying claim; relevant evidence was received within one year of the decision and the matter was readjudicated in July 2012; the April 2007 rating decision is the last final denial on any basis.   

3.  The evidence submitted since the April 2007 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

4.  The Veteran's bilateral hearing loss is due to excessive noise exposure during the Veteran's period of active military service.


CONCLUSION OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.                  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for bilateral hearing loss have been met.       38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385.  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has reopened the claim for bilateral hearing loss and the underlying claim has been granted, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

First, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss.  The claim was originally denied in an April 2007 rating decision because the RO found that there was no evidence of bilateral hearing loss during the Veteran's active service or currently.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In August 2011, the RO determined that new and material evidence had been submitted to reopen the claim of service connection for bilateral hearing loss, but that the underlying claim was still denied because there was no medical evidence showing that hearing loss was incurred in service.   The Veteran submitted new evidence within the year following issuance of this decision and the matter was readjudicated in July 2012.  The Veteran appealed this decision, which is the subject of the instant appeal.  Thus, the April 2007 rating decision is the last final denial on any basis.  Id.   

Since April 2007, new evidence has been received that is material to the Veteran's claim.  Specifically, the Veteran has been diagnosed with bilateral hearing loss and private opinions from Dr. C (September 2011 and July 2012 letters) indicate such hearing loss was related to acoustic trauma and excessive noise exposure in service.  As the evidence of a current bilateral hearing loss disability and a nexus between hearing loss and service was not available at the time of the April 2007 denial, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between bilateral hearing loss and service; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for bilateral hearing loss. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Second, the Board finds that service connection for bilateral hearing loss is warranted.  As stated, Dr. C indicated in a July 2012 letter that the Veteran was his patient and he had been diagnosed with bilateral hearing loss.  He further indicated he reviewed the Veteran's service treatment records, to include audiograms dating back to 1971, and noted he was exposed to excessive noise in the engine and boiler room during service.  Dr. C stated the Veteran's degree and pattern of hearing loss was commonly associated with excessive noise exposure and acoustic trauma, which could develop slowly over the years.  Dr. C opined the Veteran's hearing loss was more likely than not related to his military noise exposure.  

The Board is cognizant that the November 2011 VA examiner opined the Veteran's hearing loss was not related to service as there was not a significant shift in hearing threshold levels between enlistment and separation audiograms despite the Veteran's military noise exposure and the medical treatise evidence did not support delayed onset of hearing loss.  However, the examiner agreed with Dr. C's opinion that the Veteran's hearing loss was consistent with his military noise exposure.  The VA examiner also indicated Dr. C's opinion was speculative as he did not have access to the Veteran's service treatment records, but as delineated above, Dr. C did review the Veteran's service-treatment audiograms.  Further, private treatment records dated in April 2011 reveal the Veteran complained of hearing loss of greater than a 20-year duration.  Moreover, the Veteran's wife indicated she had been married to the Veteran since 1969 (prior to his enlistment) and that he complained after his discharge that he could still hear the "whine and noise" from the engine room.  She further indicated his hearing worsened over the years since his discharge.  Finally, the Veteran has testified (credibly) that hearing loss gradually became worse after his separation from service.    

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  As noise exposure is conceded based on the Veteran's duty assignments during service, VA has previously conceded noise exposure when they awarded service connection for tinnitus, and the Veteran has current bilateral hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's hearing loss is related to events of his active service.  

The Board finds that the probative value of the VA opinions diminish in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service-connection for bilateral hearing loss is granted.  


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


